FILED
                                                                     MARCH 10, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 36318-0-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )
TIMOTHY BRYANT BLOCHER,                      )         UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      SIDDOWAY, J. — Timothy Blocher appeals legal financial obligation (LFO) terms

imposed in his judgment and sentence on convictions for felony violation of a no-contact

order and bail jumping. He contends he was indigent at the time of his August 2018

sentencing and the court lacked authority to impose a $200 criminal filing fee and an

obligation to pay interest on his LFOs. In a pro se statement of additional grounds
No. 36318-0-III
State v. Blocher


(SAG), Mr. Blocher challenges the sufficiency of the evidence and alleges prosecutorial

misconduct.

       We affirm the convictions and remand with directions to strike the criminal filing

fee and interest payment obligation from his judgment and sentence.

                     FACTS AND PROCEDURAL BACKGROUND

       Timothy Blocher was romantically involved with Jeanne Malinosky for a time but

it ended badly, and Ms. Malinosky obtained a no-contact order against Mr. Blocher in

November 2015. He violated the order several times. The prosecution below began with

a charge for his third no-contact order violation.

       Mr. Blocher was arrested and charged after Ellensburg Patrol Officer Andrew Hall

saw him walking on Ruby Street at around 3:00 a.m. on a morning in April 2016, and

stopped to question him. Upon making contact, Officer Hall recognized Mr. Blocher,

who he knew to be subject to an order prohibiting him from being within 1,000 feet of

Ms. Malinosky’s nearby residence. Mr. Blocher admitted being aware of the order.

After confirming that the order was in effect, and confident that Mr. Blocher was well

within 1,000 feet of Ms. Malinosky’s residence, Officer Hall placed him under arrest.

Mr. Blocher was charged with felony violation of the no-contact order.

       At Mr. Blocher’s arraignment on the charge in May 9, 2016, the trial court entered

a scheduling order that included a status conference the following month, on June 16.

When Mr. Blocher’s case was called on the morning of June 16, his lawyer was present,

                                              2
No. 36318-0-III
State v. Blocher


but Mr. Blocher was not. Mr. Blocher’s lawyer told the court that his client informed his

office that “he was scheduled to have some surgery on his foot today and that’s why he’s

not here.” Report of Proceedings (RP) at 6. At the State’s request, the trial court issued a

bench warrant for his failure to appear.

       Mr. Blocher appeared about a week later and the bench warrant was quashed. The

State was allowed to amend the information to include a charge of bail jumping for Mr.

Blocher’s failure to appear on June 16.

       The case eventually proceeded to a two-day jury trial in 2018. At trial, Mr.

Blocher testified on his own behalf, telling jurors that on the morning of his arrest in

April 2016, he was suffering both from a bone infection in his foot and from diabetes.

He testified he had been trying to walk to Kittitas Valley Hospital to get help for a

diabetic episode he was experiencing and, being in a delusional state, was not fully aware

of his location when Officer Hall contacted him. To support his diminished capacity

defense, Mr. Blocher presented testimony from two doctors who addressed the effect that

his medical conditions and medications could have on his cognitive functioning.

       Mr. Blocher testified that missing his June 16 court date was also due to a medical

emergency. He testified that early that morning he went to the emergency room because

he was having trouble with his blood glucose meter, and the issue was not resolved until

the end of the day, after visits to both Kittitas Valley Hospital and Yakima Valley

Memorial Hospital.

                                              3
No. 36318-0-III
State v. Blocher


       The jury found Mr. Blocher guilty as charged. At his sentencing, which took

place in August 2018, the court imposed standard range sentences and imposed $800 in

LFOs that included a $200 criminal filing fee. Its judgment and sentence provided that

Mr. Blocher’s LFOs bear interest from the date of judgment. Mr. Blocher appeals.

                                       ANALYSIS

       The only issue raised by Mr. Blocher’s opening brief is whether the trial court

erred in imposing the $200 criminal filing fee and including a provision in his judgment

and sentence that his LFOs (which do not include restitution) bear interest.

       Engrossed Second Substitute House Bill 1783, 65th Leg., Reg. Sess. (Wash.

2018), which became effective June 7, 2018, prohibits trial courts from imposing a

criminal filing fee on a defendant who is “indigent” at the time of sentencing as that term

is defined by RCW 10.101.010(3)(a)-(c). It also eliminated interest accrual on

nonrestitutionary LFOs as of June 7, 2018. RCW 10.82.090(1). Although Mr. Blocher

failed to object to these terms at sentencing and has not demonstrated that his indigence

falls within the definition provided by RCW 10.101.010(3)(a)-(c), the State concedes

error and does not object to his request for relief. We accept the State’s concession and

will order the relief.




                                             4
No. 36318-0-III
State v. Blocher


                   STATEMENT OF ADDITIONAL GROUNDS (SAG)

       Mr. Blocher filed a SAG raising two grounds for relief: (1) the State presented

insufficient evidence of both the no-contact order violation and bail jumping, and (2)

prosecutorial misconduct.

       Insufficient evidence: bail jumping. Mr. Blocher contends the State presented

insufficient evidence of bail jumping because his evidence showed his failure to appear

on June 16 was due to uncontrollable circumstances.

       “To convict a person of bail jumping, the State must prove that the defendant ‘(1)

was held for, charged with, or convicted of a particular crime; (2) was released by court

order or admitted to bail with the requirement of a subsequent personal appearance; and

(3) knowingly failed to appear as required.’” State v. Boyd, 1 Wn. App. 2d 501, 516, 408

P.3d 362 (2017) (internal quotation marks omitted) (quoting State v. Williams, 162

Wn.2d 177, 183-84, 170 P.3d 30 (2007)). “Uncontrollable circumstances” is a statutory

affirmative defense to bail jumping. RCW 9A.76.170(2).

       The jury was correctly instructed on the “uncontrollable circumstances” defense:

              It is a defense to a charge of bail jumping that:
       (1) uncontrollable circumstances prevented the defendant from personally
       appearing in court; and
       (2) the defendant did not contribute to the creation of such circumstances in
       reckless disregard of the requirement to appear; and
       (3) the defendant appeared as soon as such circumstances ceased to exist.



                                              5
No. 36318-0-III
State v. Blocher


               For the purposes of this defense, an uncontrollable circumstance is
       an act of nature such as a flood, earthquake, or fire, or a medical condition
       that requires immediate hospitalization or treatment, or an act of man such
       as an automobile accident or threats of death, forcible sexual attack, or
       substantial bodily injury in the immediate future for which there is no time
       for a complaint to the authorities and no time or opportunity to resort to the
       courts.

Clerk’s Papers at 335. A defendant must establish the affirmative defense of

uncontrollable circumstances by a preponderance of the evidence. See State v. Jeffrey,

77 Wn. App. 222, 225, 889 P.2d 956 (1995).

       When reviewing a challenge to the sufficiency of evidence based on an affirmative

defense having a preponderance standard, the inquiry is whether, considering the

evidence in the light most favorable to the State, a rational trier of fact could have found

that the accused failed to prove the defense by a preponderance of the evidence. City of

Spokane v. Beck, 130 Wn. App. 481, 486, 123 P.3d 854 (2005) (citing State v. Lively, 130

Wn.2d 1, 17, 921 P.2d 1035 (1996)). Proof of a defense by a preponderance of the

evidence merely means the greater weight of the evidence. Id. (citing State v. Harris, 74

Wash. 60, 64, 132 P. 735 (1913)).

       Mr. Blocher’s evidence of uncontrollable circumstances was not strong. His own

testimony, which the jury was not required to believe, was supplemented by the

testimony of his lawyer’s paralegal, who was in touch with Mr. Blocher on June 16 about

his failure to appear. Mr. Blocher offered and the court admitted electronic mail




                                              6
No. 36318-0-III
State v. Blocher


reflecting reports the paralegal had passed along to Mr. Blocher’s lawyer that day. At

10:25 a.m., the paralegal reported:

       When I finally got a hold of him this morning he said he was waiting in line
       for his “surgical procedure.” He said he doesn’t have any paperwork
       because it’s not really a “surgery” but a “surgical procedure” where they’re
       cutting dead skin and stuff off his foot. He was told to go there on this day
       and it’s first come, first serve. He’ll get us ppwk asap today when he’s
       done he says.

Ex. D-102. At 11:05 a.m., she reported:

       He called, said they’re admitting him. I told him to have them fax me at
       least the ER intake.

Id. At 4:38 p.m., she reported:

       He called earlier, said he was released w/o having the procedure cause his
       blood sugar was too high. He said they kept him cause it was over the 600s
       again but they got it down to 400, released him and said they want a week’s
       worth of stable numbers before they do procedure.

Id.

       Another defense exhibit admitted without objection was a medical record from

Yakima Valley Memorial Hospital that identified Mr. Blocher’s complaint on admission

on June 16 as “r foot problem.” Ex. 103. It identified his triage time as 11:06, and his

“Urgency” as “3-Level Three.” Id.

       A rational trier of fact could have found that Mr. Blocher failed to prove a medical

problem requiring immediate hospitalization or treatment.




                                             7
No. 36318-0-III
State v. Blocher


       Insufficient evidence: No-contact order violation. As for the no-contact violation

conviction, Mr. Blocher contends the State failed to prove the essential element that he

“knowingly” entered, remained, or came within 1,000 feet of Ms. Malinosky’s residence

on the early morning of April 22.

       Ms. Malinosky testified at trial that Mr. Blocher had lived with her at her Ruby

Street home before they broke up in November 2015. Officer Hall testified at trial that

following Mr. Blocher’s arrest, he traveled back and obtained an accurate measurement

of the distance from his contact with Mr. Blocher to Ms. Malinosky’s home. He testified,

“From the point that I saw him to the—to the edge of her property was two hundred and

sixty-two feet.” RP at 199. The officer also testified that when he spoke with Mr.

Blocher on the early morning of the arrest, Mr. Blocher appeared coherent, behaved

normally, and said nothing about seeking or needing medical attention.

       Essentially, Mr. Blocher’s SAG reargues credibility and the weight of the

evidence—matters on which we must defer to the jurors. The State’s evidence of a

“knowing” violation was sufficient.

       Prosecutorial misconduct. Mr. Blocher voices a number of complaints about

misconduct by the State, but without sufficient clarity about the nature of the misconduct

or where, in the record, we can determine that it was misconduct. Although Mr. Blocher

is not required to cite to the record in a SAG, he must provide enough information about

the “nature and occurrence of the alleged errors” that we do not have to go searching for

                                            8
No. 36318-0-III
State v. Blocher


them. RAP 10.10( c). His identification of the nature and occurrence of the alleged errors

is insufficient for review.

       We affirm the convictions and remand with directions to the court to strike the

criminal filing fee and the statement in the judgment and sentence that his legal financial

obligations shall bear interest.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




Fearing, J.




                                             9